Title: To Thomas Jefferson from Caspar Wistar, 19 October 1800
From: Wistar, Caspar
To: Jefferson, Thomas



Dr Sir
Philada. Octobr 19th: 1800—

  The unceasing calls of my profession have accasioned me to postpone my answer to your esteemed favour longer than I wished—You committed Chancellor Livingstons first paper on the Steam Engine to my care—it was read at the next meeting of the Society & referred to Messrs. Patterson & Latrobe. Those Gentlemen finding no references to the figure, in the descriptions which accompanied it, were much puzzled, & therefore wished to have the consideration of the Paper deferred—I handed the Second paper to Mr. P. & he has informed me since, that it renders the first much more intelligible, & that the Committee will report fully upon the subject in a short time—In consequence of a resolution of the Society to publish yearly, & to arrange their papers for that purpose in September; a Committee was appointed last month & they found a sufficient number of Papers for a volume of moderate size—Among them are two papers on the premature decay of Peach Trees wh[ich] appear very interesting—The paper you transmitted with a plan of an opening for common sewers was read at the Society, & referred to a Committee who appeared pleased with the box for collecting sand; but our fellow Citizens who are engaged in mechanical pursuits display great talents not only in  the invention but the simplification of Machinery, & we now use a box at the opening of some of the common sewers which has completely the effect of a valve with out the inconveniences which arise from intricate structure. thus suppose a box  with an aperture at each end A.B., at an equal heighth from the bottom, and a partition CD extending from the top, so as to divide the box cross-wise, but to leave an aperture at the bottom—if this box is placed horizontally & receives a stream of water at A, it will allways be filled up to the line A.B. while the partition CD will prevent any exhalations from passing out thro the aperture A.
Have you received any accounts respecting the large bones which have lately been found up the North River in the State of New York—The News papers informed us about two months Since that a large proportion of a Sceleton was found, I think near New-Burgh in that state—I have applied to two different Gentlemen at New York, & as yet have received no information respecting it—You remember that bones which seem to have resembled those of the Mammoth were found at the Wallkill (described in the 2d Vol: of the Academy at Boston)—I have long thought that we have neglected too much Dr Mather’s story in the Abridgement of the Philosophical Transactions for I met with an Old Man at Claverack, who specified the spot in that neighbourhood where the large bone was found, & mentioned also a man whose father or Grandfather had seen it.
I am tempted by the importance of the subject, & the difficulty of procuring information elsewhere, to inquire if you have met with any accounts of diseases that resemble our yellow fever among the first Adventurers to America. I see in Robinson that the first Settlers at Darien were much reduced in their numbers, & the natives of Mexico were also attacked by Sickness after their Conquest—If you can refer me to any of the historians of those transactions who describe, or state the circumstances of those diseases, I will be greatly obliged to you—
To this long letter I will only add, that the returns of our Election have not yet been received from many of the Counties, but those which have appeared show that the Republican Party has acquired a great accession of strength in the Course of the last year—Our Governor is about to issue his writs for calling the Assembly immediately, & a short time will decide whether this populous State is to be deprived of her sufferage at the important election—I am not at all conversant with the maneuvres of parties, but I cannot believe any party will be hardy Enough to take such a meas[ure.] Our friends here are  perfectly confident as to the result in general, & their confidence appears to increase daily—With sincere wishes that their calculations may prove just
I am, with respect & affection Yours &c

C. Wistar Junr

